DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/29/22 has been entered.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 6-8 and 10-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6, 7, 8, 10, 11, 12 ,13, 14, 18, 19, and 20 recite the limitation "the barrier sheet" in lines 2, 2, 2, 2, 3, 2 and 5, 1, 6, 2, 6, and 2 and 5, respectively.  There is insufficient antecedent basis for this limitation in the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-6 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller et al. (U.S. Patent Application Publication 2007/0022647).
Miller discloses a method for making a card (10) comprising a printed substrate and side loading pocket section considered a badge and capable of use as a badge (including as is consistent with the plain meaning of the term as given by those of ordinary skill in the art at the time of the invention and as used in the instant claims and specification see MPEP 2111.01 including wherein a printed insert like the printed insert 140 including indicia of the instant invention, see paragraphs 0043 and 0063 of the instant invention, can be inserted and positioned within the pocket and wherein an individual can then display the printed insert, see paragraph 0003 of the instant invention, and further see MPEP 2144.04 and “I. AESTHETIC DESIGN CHANGES” wherein matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art) comprising (i.e. comprising is open-ended and does not exclude additional unrecited elements or steps see MPEP 2111.03): laminating a panel (either 18 or 16 of Figure 2 or 16 of Figure 6) comprising a plurality of not yet cut printed substrates (sheet/panel of printed material such as printed frame 62 of 18 or printed background 64 or any indicia of 16 for approximately 80 cards see paragraphs 0047, 0059, and 0060) with a back side laminate sheet (20) and a front side laminate sheet (22), wherein at least one barrier sheet (other of either 16 or 18 of Figure 2 or 18 and 70 of Figure 6) is disposed between at least one of the back side laminate sheet and the plurality of not yet cut printed substrates and the front side laminate sheet and the plurality of not yet cut printed substrates, and cutting the laminated panel and forming individual badges (10 and see paragraph 0060), wherein the front side laminate sheet and the back side laminate sheet of each of the individual badges are not laminated directly to each other, each of the individual badges includes one of the plurality of printed substrates and a side loading pocket section (12 of Figure 2 and 12, 12’ of Figure 6) formed between at least one of the back side laminate sheet and the printed substrate of a respective individual badge and the front side laminate sheet and the printed substrate of the respective individual badge where the at least one barrier sheet is disposed (Figures 2 and 6 and Paragraphs 0031-0033, 0035, 0040, 0044, 0046, 0047, 0055, 0059, and 0060).
Regarding claim 2, Miller teaches the at least one barrier sheet is a first barrier sheet (16 of Figure 2 or 70 of Figure 6) laminated to the back side laminate sheet (20) and the side loading pocket section is formed between the back side laminate sheet and the printed substrate (18 of Figure 2 or 16 of Figure 6) of the respective individual badge.
Regarding claim 3, Miller teaches the at least one barrier sheet is a second barrier sheet (18 of Figure 2 or 18 of Figure 6) (it being noted none of claims 1 and 3 expressly require another barrier sheet) laminated to the front side laminate sheet (22) and the side loading pocket section is formed between the front side laminate sheet and the printed substrate (16 of Figure 2 or 16 of Figure 6) of the respective individual badge.
Regarding claim 4, Miller teaches the at least one barrier sheet comprises a first barrier sheet (70 of Figure 6) laminated to the back side laminate sheet (20) and a second barrier sheet (18 of Figure 6) laminated to the front side laminate sheet (22), and the side loading pocket section (12’) is formed between the back side laminate sheet and the printed substrate (16) of the respective individual badge and another side loading pocket section (12) is formed between the front side laminate sheet and the printed substrate of the respective individual badge (Figure 6).
Regarding claim 5, Miller teaches “Additionally, adhesives may be utilized for any connection of any layer described herein.” (Paragraph 0044) considered the back side laminate sheet comprises an adhesive layer on an inner surface of the back side laminate sheet and on the sheet connected thereto and the front side laminate sheet comprises another adhesive layer on an inner surface of the front side laminate sheet and the sheet connected thereto.
Regarding claim 6, Miller teaches a zone of an inner surface of the (at least one) barrier sheet facing the printed substrate of the respective individual badge is “a lamination-free zone”/free of an adhesive layer (Paragraph 0040).
Regarding claim 10, Miller teaches cutting the laminated panel (comprising approximately 80 cards) necessarily along cut lines (to cut out approximately 80 cards and including) such that a side opening is formed between the (at least one) barrier sheet and the printed substrate of each of the individual badges (Figures 2 and 6 and Paragraph 0060). 

Claim Rejections - 35 USC § 102/103
Claims 7, 8, and 14-19 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Miller.
Miller is described above in full detail (and including teaching those limitations in claims 15-18).
As to the limitations in claim 14 of “more than 50% of an area of an inner surface of the barrier sheet facing the plurality of printed substrates is not adhesively attached to the plurality of printed substrates”, in claim 19 of “more than 90% of an area of an inner surface of the barrier sheet facing the plurality of printed substrates is not adhesively attached to the plurality of printed substrates” and claims 7 and 8, Miller teaches “the masks 24, 26 effectively provide a lamination-free zone” wherein as shown in Figures 2, 4, and 6 the lamination free-zone, defined by the masks, appears more than 90% of an area of an inner surface of the (at least one) barrier sheet facing the printed substrate considered Miller teaches more than 50% of an area of an inner surface of the (at least one) barrier sheet facing the plurality of printed substrates is not adhesively attached to the plurality of printed substrates, more than 90% of an area of an inner surface of the (at least one) barrier sheet facing the plurality of printed substrates is not adhesively attached to the plurality of printed substrates, more than 50% of an area of an inner surface of the (at least one) barrier sheet facing the printed substrate of the respective individual badge is not adhesively attached to the printed substrate, and more than 75% of an area of an inner surface of the (at least one) barrier sheet facing the printed substrate is not adhesively attached to the printed substrate of the respective individual badge.  In the event it is somehow considered Miller does not necessarily anticipate the limitation(s) the following rejection is made.  Miller teaches “… it is understood that the distance of the portion of the surfaces that are connected may be narrower or wider without departing from the scope of the present invention” (Paragraph 0039).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the lamination-free zone as taught by Miller is wherein the portion of the surfaces that are connected provide for more than 50% of an area of an inner surface of the (at least one) barrier sheet facing the plurality of printed substrates is not adhesively attached to the plurality of printed substrates, more than 90% of an area of an inner surface of the (at least one) barrier sheet facing the plurality of printed substrates is not adhesively attached to the plurality of printed substrates, more than 50% of an area of an inner surface of the (at least one) barrier sheet facing the printed substrate of the respective individual badge is not adhesively attached to the printed substrate, and more than 75% of an area of an inner surface of the (at least one) barrier sheet facing the printed substrate is not adhesively attached to the printed substrate of the respective individual badge as is within the scope of the invention as depicted and expressly suggested by Miller.




Claim Rejections - 35 USC § 103
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Maier-Hunke (DE 3900165 and see also the machine translation).
Miller is described above in full detail.  Miller does not expressly teach the cutting the laminated panel along cut lines is such that a pair of side openings are formed between the (at least one) barrier sheet and the printed substrate of each of the individual badges.  It is known in the same art a second side opening of a thumb punch (8) is formed for pushing an article (8) out from the pocket through the first opening (6) as evidenced by Maier-Hunke (Figure 1 and Paragraphs 0003, 0012, and 0013).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention cutting as taught by Miller comprises cutting the laminated panel along cut lines such that a pair of side openings are formed between the (at least one) barrier sheet and the printed substrate of each of the individual badges so that a second side opening is formed for pushing an article out from the pocket through the first opening as is known in the art as evidenced by Maier-Hunke.

Allowable Subject Matter
Claims 12, 13, and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record fails to teach or suggest a method for making a badge as claimed and further including wherein the panel, the back side laminate sheet, the front side laminate sheet, and the at least one barrier sheet are fed into a laminator such that the back side laminate sheet is laminated to a back side of the panel, the at least one barrier sheet is positioned between the front side laminate sheet and the panel, and the front side laminate sheet is laminated to a front side of the panel except where the at least one barrier sheet is positioned between the front side laminate sheet and the panel (the limitation “the front side laminate sheet is laminated to a front side of the panel except where the barrier sheet is positioned between the front side laminate sheet and the panel” interpreted as positively requiring the front side laminate sheet is laminated to the front side of the panel in location(s) where the at least one barrier sheet is not positioned/present between the front side laminate sheet and the panel).

Response to Arguments
Applicant's arguments filed 8/29/22 have been fully considered.
In view of the amendments filed 8/29/22 the previous objections and rejections as set forth in the Office action mailed 6/29/22 are withdrawn.  The claims as amended are fully addressed above (it being noted the limitation “wherein the front side laminate sheet and the back side laminate sheet of each of the individual badges are not laminated directly to each other” described at least in Figures 6-10 of the instant application is interpreted as requiring the front side laminate sheet and the back side laminate sheet of each of the individual badges are not laminated directly to each other anywhere in the individual badge).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L GOFF II whose telephone number is (571)272-1216. The examiner can normally be reached 7:30 AM - 4:00 PM EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN L GOFF II/Primary Examiner, Art Unit 1746